UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 814-61 CAPITAL SOUTHWEST CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1072796 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 233-8242 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,798,078 shares of Common Stock, $1 par value, as of July 31, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements Consolidated Statements of Assets and Liabilities June 30, 2012 (Unaudited) and March 31, 2012 3 Consolidated Statements of Operations (Unaudited) For the three months ended June 30, 2012 and June 30, 2011 4 Consolidated Statements of Changes in Net Assets June 30, 2012 (Unaudited) and June 30, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) For the three months ended June 30, 2012 and June 30, 2011 6 Consolidated Schedule of Investments June 30, 2012 (Unaudited) and March 31, 2012 7 Notes to Consolidated Financial Statements 19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 6. Exhibits 36 Signatures 37 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES (In thousands except per share data) June 30 March 31 Assets (Unaudited) Investments at market or fair value Companies more than 25% owned (Cost: June 30, 2012 - $12,678, March 31, 2012 - $14,870) $ $ Companies 5% to 25% owned (Cost: June 30, 2012 - $15,594, March 31, 2012 - $14,003) Companies less than 5% owned (Cost: June 30, 2012 - $66,354, March 31, 2012 - $60,120) Total investments (Cost: June 30, 2012 - $94,626, March 31, 2012 - $88,993) Cash and cash equivalents Receivables Dividends and interest Affiliates – Other – Pension assets Other assets Total assets $ $ Liabilities Other liabilities $ $ Investment commitment payable – Accrued pension cost Deferred income taxes Total liabilities Net Assets Common stock, $1 par value: authorized, 5,000,000 shares; issued, 4,382,956 shares at June 30, 2012 and 4,339,416 March 31, 2012 Additional capital Accumulated net investment income/ (loss) ) Accumulated net realized gain Unrealized appreciation of investments Treasury stock - at cost on 584,878 shares ) ) Total net assets Total liabilities and net assets $ $ Net asset value per share (on the 3,798,078 shares outstanding at June 30, 2012 and 3,754,538 March 31, 2012) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 3 Table of Contents CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Three Months Ended June 30 Investment income: Interest $ $ Dividends Management fees and other income Operating expenses: Salaries Stock option expense Net pension benefit ) ) Professional fees Other operating expenses Income before income taxes 32 31 Income tax expense 14 17 Net investment income $
